                                               Case 2:21-cv-00062-GMN-BNW Document 16
                                                                                   15 Filed 04/09/21
                                                                                            04/02/21 Page 1 of 3




                                          1     Adam P. Segal, Esq.
                                                Nevada Bar No. 6120
                                          2     Christopher M. Humes, Esq.
                                          3     Nevada Bar No. 12782
                                                BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                          4     100 North City Parkway, Suite 1600
                                                Las Vegas, Nevada 89106
                                          5     Telephone: (702) 382-2101
                                                Facsimile: (702) 382-8135
                                          6     Email: asegal@bhfs.com
                                          7     Email: chumes@bhfs.com

                                          8     Attorneys for Plaintiffs

                                          9                                 UNITED STATES DISTRICT COURT
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                          10
                                                                                    DISTRICT OF NEVADA
                                          11
     100 North City Parkway, Suite 1600




                                                BOARD OF TRUSTEES OF THE                        Case No. 2:21-cv-00062-GMN-BNW
       Las Vegas, Nevada 89106-4614




                                          12    ELECTRICAL WORKERS PENSION
                                                TRUST, and ELECTRICAL WORKERS
              (702) 382-2101




                                          13    PENSION TRUST
                                                                                                STIPULATION AND [PROPOSED] ORDER
                                          14
                                                                                    Plaintiffs, TO STAY DISCOVERY
                                          15
                                                vs.                                             [FIRST REQUEST]
                                          16
                                                NATIONAL SECURITY
                                          17    TECHNOLOGIES, LLC, a foreign limited
                                          18    liability company,

                                          19                                      Defendant.

                                          20
                                          21            Plaintiffs, the Board of Trustees of the Electrical Workers Pension Trust and the Electrical

                                          22    Workers Pension Trust (collectively, the “Trust”) by and through their attorneys of records Adam

                                          23    P. Segal, Esq., and Christopher M. Humes, Esq., and Defendant National Security Technologies,

                                          24    LLC (“NST”), by and through their attorneys of record Richard J. Birmingham, Esq. and Malani

                                          25    L. Kotchka, Esq., hereby stipulate and agree to stay discovery until after the Court rules on the

                                          26    pending Motion for Summary Judgment filed by the Trust.

                                          27    ///

                                          28
                                                22507879.1                                       1
                                               Case 2:21-cv-00062-GMN-BNW Document 16
                                                                                   15 Filed 04/09/21
                                                                                            04/02/21 Page 2 of 3




                                           1            This case involves the Trust’s allegations that NST was untimely in its initiation of

                                           2    arbitration to dispute a withdrawal liability assessment from the Trust, pursuant to the Employee

                                           3    Retirement Income Security Act of 1974, as amended by the Multiemployer Pension Plan

                                           4    Amendments Act of 1980. The Trust recently filed a Motion for Summary Judgment (ECF No.

                                           5    14, filed Mar. 26, 2021), the Parties agree that staying discovery while the Motion for Summary

                                           6    Judgment is pending would conserve both the Parties’ and the Court’s resources. If a stay of

                                           7    discovery was not entered, the Parties would likely engage in discovery prior to the discovery

                                           8    cutoff, and the Court would have to adjudicate any disputes arising from those discovery efforts,

                                           9    all while a motion is pending that will likely resolve this matter, one way or another.
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                          10            The Parties therefore agree that good cause exists to stay discovery in this matter until

                                          11    after the Court rules on the pending Motion for Summary Judgment. If the Court does not grant
     100 North City Parkway, Suite 1600
       Las Vegas, Nevada 89106-4614




                                          12    the Motion for Summary Judgment, and does not otherwise dismiss or stay this matter after the
              (702) 382-2101




                                          13    resolution of the Motion, the Parties will meet for a conference pursuant to Federal Rule of Civil

                                          14    Procedure 26(f) within fourteen (14) days of the Court’s ruling on the Motion and provide a

                                          15    proposed discovery schedule within twenty-one (21) days of the Court’s ruling on the Motion.

                                          16            This stipulated request for a stay of discovery is not made for the purpose of delay, but

                                          17    instead to adjust the discovery needs to this specific matter, and conserve the Parties’ and the

                                          18    Court’s resources when no discovery is likely needed to resolve this dispute.

                                          19    Dated this 2nd day of April, 2021.                Dated this 2nd day of April, 2021.
                                                BROWNSTEIN HYATT FARBER                           DAVIS WRIGHT TREMAINE LLP
                                          20    SCHRECK, LLP
                                          21
                                                /s/ Christopher M. Humes_____________              /s/ Richard J. Birmingham
                                          22    Adam P. Segal, Esq.                                Richard J. Birmingham, Esq. (Pro Hac Vice)
                                                Nevada Bar No. 6120                                920 Fifth Avenue, Suite 3300
                                          23    Christopher M. Humes, Esq.                         Seattle, WA 98104-1610
                                                Nevada Bar No. 12782
                                          24    100 North City Parkway, Suite 1600                 Malani L. Kotchka, Esq.
                                          25    Las Vegas, Nevada 89106-4614                       520 South Fourth Street, Suite 320
                                                                                                   Las Vegas, NV 89101
                                          26 Attorneys for Plaintiffs
                                                                                                   Attorneys for Defendant
                                          27
                                          28
                                                22507879.1                                        2
                                               Case 2:21-cv-00062-GMN-BNW Document 16
                                                                                   15 Filed 04/09/21
                                                                                            04/02/21 Page 3 of 3




                                          1                                                ORDER
                                          2             IT IS ORDERED, the Court having found good cause, that discovery in this matter is

                                          3     stayed until the Court provides a decision on the Plaintiffs’ pending Motion for Summary

                                          4     Judgment (ECF No. 14, filed Mar. 26, 2021).

                                          5             IT IS FURTHER ORDERED that if the Court does not grant the Plaintiffs’ Motion for

                                          6     Summary Judgment in full, or does not otherwise dismiss or stay this matter, the Parties will meet

                                          7     for a conference pursuant to Federal Rule of Civil Procedure 26(f) within fourteen (14) days of

                                          8     the Court’s ruling on the Motion and provide a proposed discovery schedule within twenty-one

                                          9     (21) days of the Court’s ruling on the Motion.
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                          10            IT IS SO ORDERED.
                                          11
     100 North City Parkway, Suite 1600
       Las Vegas, Nevada 89106-4614




                                                __________________________________
                                          12    UNITED  STATES
                                                United States      DISTRICT
                                                              Magistrate    JUDGE/
                                                                         Judge
                                                UNITED STATES MAGISTRATE JUDGE,
              (702) 382-2101




                                          13              April 9, 2021
                                                DATED: _________________
                                          14
                                          15
                                          16
                                          17
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28
                                                22507879.1                                       3
